Mr. Justice Hernandez,
after making the above statement of facts, delivered the opinion of the court as follows:
The findings of -fact contained in the judgment appealed from are accepted with the following' modifications: First,, in the first finding where it says “the damages caused to the-stock in the establishment were necessary and immediate consequence of the measures adopted by the authorities and' chief of the fire-brigade, for the purpose, not only of putting out the fire of the building occupied in part by the burning store, but to cut it off from the greater part of the surrounding houses,” should read, “the damages caused to the stock in the establishment were the necessary and immediate consequence of the measures adopted by the authorities and chief of the fire-brigade, for the purpose not only of cutting off and putting out the fire which threatened to destroy, not only the building occupied in part by the burning store, but also the greater part of the surrounding houses.” Second, in the second finding, where it says, “identification of the signatures of the aforesaid seven merchants, five of whom were such, the other two being industrial agents, who acknowledged their signatures' affixed to said document, and declared that the statements made therein were true,” should read, “identification of the signatures of the aforesaid seven merchants, of whom five were such, the other two being industrial agents, all declaring that they acknowledged the signatures affixed to said document, and six- that the fact stated therein was true, while one, namely, Adrián Padilla, had corrected bis statement, saying that he had seen the establishment of *131Luis Jové fifteen or twenty days before tbe fire bad occurred, and be bad there observed and calculated tbe stock in tbe manner set forth in tbe document in question.” Third, in aforesaid third finding, where it is stated that tbe notarial act of November 21 1900, bad been executed by seven persons it should be understood that tbe parties executing said act were six. Fourth, in tbe same finding (third) where it says, “requisition to Grandia- & Stubbe to present invoices, which they did, as also the memorandum of the document from which one of the signers withdraws his signature, as appears from said memorandum,” should read, “requisition to Grandia & Stubbe to present the invoices and statement or document subscribed by several merchants to show that there was stock in the establishment.amounting to. a larger sum than the one insured, and as they replied that the invoices had been joined to the bill of proofs filed by counsel for the plaintiff, Juan de Gruzmán Benitez, who was in possession of said document, he was summoned to present it, which he did, and it was found to have been signed on October 21, 1900, by thirteen persons claiming to be merchants who declare that during the last days they had seen the establishment of Luis Jové, and at a cursory glance they calculate that the stock then on hand might well be worth five hundred dollars, while it is to be noted that one of the signers, namely Juan Yidal, by a memorandum of April 9 -of the following year, declared that he withdrew his signature from aforesaid document.”
The conclusions of law contained in said judgment are likewise accepted, with the exception of the first.
The conditions stipulated in a fire insurance policy are compacts which determine the rights and obligations of the respective contracting parties, and, therefore, constitute the law that should be observed and complied with, in questions .arising between the underwriter and the insured.
The testimony of seven witnesses who acknowledged un*133der oatli, before tbe municipal judge of Arecibo, tbe private document of November 20, 1900, wherein they- declared that on tbe day tbe fire occurred in tbe establishment of Luis Jové and shortly before that time, tbe stock in said establishment, conscientiously calculated at sight amounted to from five hundred to six hundred dollars, was 'given as a means of proof, accepted by the lower court in a ruling of March 29, 1901, with citation of the adverse party, who could have requested the court to require said witnesses to appear at the oral trial for examination and cross-examination, in a proper case, and in the event of such a request being overruled, aside from the protest that in due time might be entered, he could have formulated the questions to be put to said witnesses, and this the party appellant failed to do, for which reason the testimony of these witnesses, given under oath and with citation of the adverse party, cannot be considered as null and void.'
We adjudge that we should affirm and do affirm the judgment appealed from, rendered by the District, Court of San Juan, November 7, 1902, with costs against appellant. The record is ordered to be returned to aforesaid court with the proper certificate.
Chief Justice Quinones and Justices Figueras, Sulz-bacher and MacLeary concurred.